           Case 2:21-cv-01414-APG-EJY Document 14
                                               13 Filed 09/03/21
                                                        09/02/21 Page 1 of 3



 1   ROBERT Z. DEMARCO, ESQ.
     Nevada Bar No. 12359
 2   CHESNOFF & SCHONFELD
 3   520 South Fourth Street
     Las Vegas, Nevada 89101
 4   Tel.: [702] 384-5563
     Fax: [702] 598-1425
 5   rdemarco@cslawoffice.net
     Attorney for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8                                          ****
     SOVANY BEVERAGE COMPANY, LLC )
 9   A Nevada Limited Liability Company,    )
                                            )
10                        Plaintiff,        )
11                                          )
     v.                                     )     CASE NO: 2:21-cv-01414-APG-EJY
12                                          )
     NEWPORT FLAVORS AND                    )
13   FRAGRANCES                             )
     d/b/a NEWPORT BOTTLING AND             )
14   CANNING, a California Corporation;     )
15   Doe Individuals I through X, and Roe   )
     Corporations I through X,              )
16                                          )    ORDER REGARDING BRIEFING OF
                                            )    DEFENDANT’S MOTION TO DISMISS
17                        Defendant.        )    (ECF 6)
                                            )    AND [PROPOSED] ORDER
18                                          )    [2nd REQUEST]
19
            IT IS HEREBY STIPULATED and AGREED by and between the Plaintiff, Sovany
20
     Beverage Company, LLC, through Robert Z. DeMarco, Esq., and Eric Hone, Esq., and Joel Schwarz,
21
     Esq., attorneys for Defendant, Newport Flavors and Fragrances, d/b/a Newport Bottling and
22
     Canning, that Plaintiff may file a Response to Defendant’s Motion to Dismiss (ECF 6), by
23

24   September 17, 2021, and that Defendant may file a Reply to said Response by October 1, 2021.

25

26
           Case 2:21-cv-01414-APG-EJY Document 14
                                               13 Filed 09/03/21
                                                        09/02/21 Page 2 of 3



 1          The reason for this stipulation is the parties are attempting to resolve the matter, and the
 2   parties seek to conserve resources and are mindful of judicial economy.
 3
     DATED this 2nd day of September, 2021.
 4

 5   /s/ Robert Z. DeMarco
     ROBERT Z. DEMARCO, ESQ.
 6   Nevada Bar No. 12359
 7   CHESNOFF & SCHONFELD
     520 South Fourth Street
 8   Las Vegas, Nevada 89101
     Tel.: [702] 384-5563
 9   Fax: [702] 598-1425
     rdemarco@cslawoffice.net
10   Attorney for Plaintiff
11
     DATED this 2nd day of September, 2021.
12
       /s/ Joel Schwarz
13   H1 LAW GROUP
     Eric D. Hone, NV Bar No. 8499
14   eric@h1lawgroup.com
15   Joel Z. Schwarz, NV Bar No. 9181
     joel@h1lawgroup.com
16   701 N. Green Valley Parkway, Suite 200
     Henderson, NV 89074
17   Phone 702-608-3720
     Fax 702-703-1063
18   Attorneys for Defendant
19

20

21

22

23

24

25

26
                                                     2
           Case 2:21-cv-01414-APG-EJY Document 14
                                               13 Filed 09/03/21
                                                        09/02/21 Page 3 of 3



 1                                      [PROPOSED] ORDER
 2          Based upon the foregoing stipulation, and with good cause appearing, IT IS THEREFORE
 3
     ORDERED that Plaintiff may file a Response to the Motion to Dismiss (ECF 6), by September 17,
 4
     2021, and that Defendant may file a Reply to said Response by October 1, 2021.
 5
            IT IS SO ORDERED.
 6

 7          DATED this 3rd day of September, 2021.

 8

 9
                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                   3
